Citation Nr: 0515458	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia and osteoarthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia and osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

A Travel Board hearing was held in April 2004 before the 
undersigned sitting at the RO.  A copy of the transcript has 
been filed in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the service connection 
issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the initial rating claims at issue, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA.  The RO issued a letter in April 
2003, but it did not specifically discuss the issues on 
appeal.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims. 

The Board notes that the veteran's most recent VA psychiatric 
examination was in April 2003.  In this regard, the veteran 
testified before the undersigned that his bilateral knee 
disorder had worsened since that time.  He reported that his 
knees routinely swell, he has difficulty climbing stairs and 
driving his automobile, and he occasionally steps the wrong 
way.  He ices his knees to reduce the pain.  During the 
hearing, the veteran and his spouse essentially described 
increasing bilateral knee pain and instability, which 
interfered with his daily routine.  He also noted that he 
takes medication to relieve the knee pain.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should therefore be afforded another orthopedic 
examination to determine the extent and severity of his 
service-connected bilateral knee disorder.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record any outstanding records of 
pertinent VA medical treatment for the 
veteran's knees since the statement of 
the case was issued in August 2003.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified.

3.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence. 

4.  The RO should arrange for the veteran 
to undergo a VA examination by an 
examiner with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected bilateral knee disorder.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
x-rays, should be performed.  

?	The examiner should undertake range 
of motion studies of both knees, 
noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and attempt to 
assess the extent of any pain.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not possible, 
the examiner should so state.  

?	The examiner should also express an 
opinion concerning whether there 
would be additional limits of 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not possible, 
the examiner should so state.  

?	The examiner should also 
specifically indicate the presence 
or absence of any lateral 
instability and/or recurrent 
subluxation of either knee.  If 
instability is present, the examiner 
should specifically state whether 
such instability is slight, moderate 
or severe.  If instability is not 
found, the examiner should clearly 
so state.  

?	The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work and provide the 
supporting rationale for this 
opinion.

5.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  In evaluating the 
veteran's service-connected knee 
disabilities, the RO should consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
files are returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




